Citation Nr: 1737485	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-18 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease left shoulder with impingement syndrome (minor).

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease with spondylosis of the lumbar spine. 

4.  Entitlement to a total disability evaluation based in individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to August 1974, April 1976 to January 1978, and from November 2004 to December 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted service connection for PTSD and assigned a 50 percent rating, effective April 2, 2010 and continued to rate the lumbar spine disability as 10 percent disabling.  

In a January 2012 rating decision, the RO continued to rate PTSD as 50 percent disabling and the lumbar spine disability as 10 percent.  At the same time, the RO denied a TDIU rating and proposed to decrease the rating for a left shoulder disability from 20 percent to 0 percent.  In an April 2012 rating decision, the RO continued to rate the left shoulder disability as 20 percent disabling. 

In a July 2014 rating decision, the RO continued to rate the Veteran's PTSD as 50 percent disabling. 

The issue of entitlement to an increased rating for his lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 6, 2017, prior to the promulgation of a decision in the appeal of entitlement to for entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder with impingement syndrome, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this issue is requested.

2.  For the entire period under review, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder with impingement syndrome by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. PTSD

A.  Relevant Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 has eliminated the GAF scale.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e. "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas." Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).

B.  Factual Background and Analysis

Following a review of the evidence of record, the Board finds that a 70 percent rating is warranted throughout the appeal period from April 2, 2010.

On review of the record, in June 2009, the Social Security Administration (SSA) awarded disability benefits for chronic hepatitis C, back disorder, and anxiety.  

VA treatment records included September 2009, February 2010, and December 2010 VA Mental Health notes in which the Veteran was assigned GAF scores of 65, 59 and 49, respectively.  A September 2010 case manager note reflected the Veteran's reports of avoidance and fear based behaviors.  He claimed that he had a two house security systems and carried a gun in his home due to the possibility of a home invasion.  He avoided social activities and no longer enjoyed fishing or getting together with friends.  He discussed problems with managing his anger.  

On July 2010 VA examination, the Veteran claimed that his symptoms remained severe and prominent and at times he had severe anxiety, intrusive thoughts, and depression.  He reported that he had depressive episodes that ranged from moderate to severe two to three times a week that lasted for a few hours as well as anxiety on a daily basis that ranged from moderate to severe and was episodic in nature.  He reported that he had a good relationship with his mother and a poor relationship with his stepfather due to prior physical and emotional abuse.  He indicated that he had some friends, but did not participate in any activities.  He was in the process of seeking vocational rehabilitation.  He had a history of being married three times and presently had a good supportive relationship with his fiancé.  He reported that he had one good friend and socialized with him at times.  He enjoyed fishing when possible, worked on computers, and watched television as main leisure activities.  He denied having a history of violence/assaultiveness.  The Veteran's PTSD symptoms were comprised of recurrent and intrusive distressing recollections and dreams of the event, including images, thoughts, or perceptions.  He engaged in efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He avoided activities, places, or people that aroused recollections of the trauma.  He felt detached or estranged from others and had a restricted range of affect.  He had difficulty with sleep, irritability or outbursts of anger, difficulty concentrating, and an exaggerated startle response.  The examiner determined that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The symptoms were chronic and episodic with moderate to severe intensity and lasted minutes to one to two hours.

On mental status examination, the Veteran's appearance was clean and he was casually dressed.  His psychomotor activity was lethargic and fatigued.  His speech was unremarkable, soft, or whispered.  His attitude was cooperative, attentive, and apathetic.  His affect was constricted and mood was anxious and depressed.  He was oriented to person, time, and place.  His thought process and content was unremarkable.  He did not exhibit delusions.  Regarding his insight, he understood that he had a problem.  Regarding sleep impairment, he exhibited chronic difficulty in both initiation and duration even with medication, reported racing thoughts and anxiety resulting in above difficulty, and at times he would hear someone knocking on his door with no person present.  He did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  He did have episodic passive ideations of suicide with no active thoughts or plans.  He had fair impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene.  He tended to isolate himself with poor social functions.  He distrusted people, avoided crowds, and had a low frustration tolerance.  His remote, recent, and immediate memory was normal.  The examiner added that the Veteran's symptoms included anxious and restricted affect, depressed mood with poor social functioning, avoidance of people in general, and being easily aroused with stressors and intrusive thoughts.  The Veteran reported that he was unemployed due to his aggressive behavior.  He also exhibited low frustration and tolerance to stress as well as poor tolerance to occupational stressors.  He was assigned a GAF score of 53.  The examiner added that the Veteran was divorced three times, had impaired social functioning (one friend), interpersonal difficulties, a loss of interest in leisure activities, and was unable to hold a job.  The examiner found that the Veteran's PTSD symptoms resulted in deficiencies in judgment, family relations, work, and mood.  There was reduced reliability and productivity due to PTSD symptoms during periods of stress with anger, depressed mood, and low frustration.  

On an employment capabilities form received in September 2010, a Vocational Rehabilitation Counselor and a physician reported that the Veteran had moderate difficulty in social and occupational functioning (as evaluated per GAF scores in the mental health clinic).  He exhibited moderate difficulty with concentration and the ability to focus on detailed information due to mental health conditions/problems and medical conditions.  They determined that the Veteran was unemployable due to multiple medical and psychiatric conditions as well as his medications.  

VA treatment records included a February 2011 VA Mental Health psychiatry note in which, on examination, the Veteran's affect was constricted.  His mood was irritable and he had mood swings.  He was not homicidal/suicidal.  He was assigned a GAF score of 54.  A June 2011 Mental Health psychiatry note, recorded that the Veteran remained somewhat isolated, was easily aroused with certain triggers, and avoided stimuli.  He had a loss of interest in activities that he used to enjoy, felt distant or cut off from others, was emotionally numb, felt irritable or had angry outburst, and had difficulty concentrating.  He was assigned a GAF score of 57.  On a September 2011 Mental Health social worker note, the Veteran denied having thoughts or plans of harming himself or others.  On examination, he was relaxed and comfortable.  There were no inappropriate or peculiar behaviors present and no psychomotor agitation or retardation observed.  He communicated with good eye contact.  He was oriented to time, place and person.  He was fully conscious, alert, and attentive and involved in the session.  He was casually, but appropriately dressed for the occasion and his grooming was fair.  He was cooperative during the session.  His speech was of a normal tone, rate and rhythm.  His language skills were intact and appropriate.  His mood was mildly anxious and irritable.  His affect was congruent with the mood.  There were no hallucinations present at this time.  His thought processes were normal, coherent and goal directed, without loose associations or tangential thinking.  There were no delusional or obsessive thinking present. No suicidal, homicidal or violent thoughts were expressed or detected.  His insight, judgment, and memory were fair.  He was assigned a GAF score of 59.  

On July 2011 VA examination, the Veteran reported that he attended church, "on occasion."  He made friends with group members and had a meaningful relationship with his fiancé.  He fished, participated in computer activities, watched television, and tried to exercise daily.  He denied a history of suicide attempts and violence/assaultiveness.  On mental status examination, he was casually dressed, his speech was clear, his mood was good, his affect was appropriate and his thought process and content were unremarkable.  His attitude was attentive, suspicious, irritable, and guarded.  He was oriented to person, time, and place.  He denied delusions and hallucinations.  He understood the outcome of his behavior and that he had a problem.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He was able to maintain minimum personal hygiene.  His memory was normal.  The examiner reported that the Veteran's PTSD symptoms included persistent irritability or outbursts of anger.  The Veteran reported anger and irritability also when he was stressed.  He indicated that he has not worked because he does not handle his depression well and was aggressive on the job.  His stated that his anger and depression reactions were not appreciated on the job.  He was assigned a GAF score of 60.  The examiner noted that on May 22, 2011, the Veteran presented a business card to his therapist for his investment business.  He was trying to save more money for a franchise.  Overall the examiner found that there was an occasional decrease in work efficiency and an intermittent period of inability to perform occupational tasks due to PTSD signs and symptoms.  The examiner added that the Veteran had meaningful relationships, good attendance in multiple therapy programs, good compliance, and some benefit from his medications and his therapy.  The examiner stated that the therapy notes from the Veteran's providers reflected a more positive report than what he shared with the examiner today.  The examiner found that there were no psychological barriers identified that would preclude occupational functioning at this time.  

An August 2011 VA Mental Health triage note reported the Veteran's mood as anxious and aggressive, and he drove with angry outbursts in the past 48 hours.  The Veteran claimed that he could not control his anger.  A record dated in February 2012 reflected that the Veteran called the suicide hotline related to his addiction, loneliness, mental health illness, and anger issues.  He indicated that he had homicidal ideations.  He explained that he heard something outside and went outside with his loaded gun.  He indicated that he saw his neighbor's son around 11:30 pm.  The Veteran stated that he became very angry and wanted to hurt him.  The Veteran told him that he could have been shot.  The Veteran reported that he was good friends with the son's mother and that he would never hurt him.  A June 2012 VA Mental Health social worker note reported that in February 2012, someone triggered the Veteran's alarm and when he asked his neighbor if she had seen anything, her son accused him of telling his mother that he had broken into his house.  The Veteran reported that he thought the son was going to get a gun, so he "went into combat mode."  He stated that he was glad that the son did not come back out of the house.  VA Mental Health treatment records dated in February 2012, May 2012, June 2012, and August 2012 included GAF scores of 59, 50, 49, 48 and 52, respectively.  
Additional VA treatment records included a May 2013 VA Mental Health psychiatry note in which the Veteran was assigned a GAF score of 52.  Subsequently, on a May 2013 Mental Health social worker note, he was assigned a GAF score of 50.  On examination, the Veteran presented as alert and oriented times four, he denied current suicidal and/or homicidal ideation, and had no apparent psychosis.  He appeared well groomed, ambulated independently, and was casually attired.  He was friendly, talkative, cooperative, and maintained good eye contact.  His mood appeared distressed with restricted affect. His speech had a slow rate/volume/tone.  His thought processes seemed logical, relevant, and goal directed.  His insight and judgment appeared adequate, as did his impulse control.  His memory for recent and remote events seemed intact.  A July 2013 Mental Health psychiatry note included a GAF score of 53.

On June 2014 VA PTSD disability benefits questionnaire examination, the examiner determined that the Veteran's mental disability consisted of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner noted that the Veteran's current relationship was not going well.  The Veteran indicated that he still spoke to his daughter as well as his son.  He reported that he lived with his girlfriend in a 50 plus community, in which he spent time with other veterans who lived there.  He denied any mental health hospitalizations and suicidal attempts.  He reported that he self-medicated with cannabis to fall asleep at night.  He also had a few drinks a day.  His symptoms were comprised of depressed mood; anxiety, suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation.  He was assigned a GAF score of 55.

VA treatment records included a July 2014 Mental Health psychiatry note in which the Veteran complained of "having a difficult time."  He reported that he has been more irritable at home with his fiancé, but denied being homicidal or suicidal.  He claimed that he kept a firearm in the car with a gunlock for protection.  On mental status examination, he was casually dressed, walked without problems, was cooperative, his speech was fluent, his affect was constricted and slightly irritated when talking about unemployability, his attention and concentration were fair, he was forgetful at times, his thought process and content were normal, his judgment was fair, and he was fully oriented.  He did not have any thoughts or plans to kill himself.  An August 2015 Mental Health psychiatry note reported that his Sertraline (200 mg) was no longer working for him as he became more depressed and irritable especially with his fiancé.  He denied suicidal or homicidal ideations or auditory/visual hallucinations and was able to find enjoyment in activities such as fishing.  

A February 2016 Mental Health psychotherapy note reported the Veteran's complaints of having conflict with his live in girlfriend.  He reported that he kept his feelings in and then would explode.  A few weeks ago, he punched a door and had to repair it.  He was isolated and only talked to a neighbor at times.  On mental status examination, he was oriented, appropriately dressed, focused, calm, logical, realistic, self-aware, and euthymic.  His memory was grossly intact, his speech was normal, and his affect was consistent with his mood.  Another February 2016 Mental Health psychiatry note recorded that the Veteran presented for follow-up after missing several appointments with Mental Health and he had not been seen by the provider since August.  The Veteran reported that he had difficulty with initiating and maintaining sleep, decreased interest/pleasure in activities, felt tired with no energy, had difficulty with concentrating and making decisions, and felt restless.  He had feelings of detachment from others.  He had 2-4 drinks of either vodka or beer and used cannabis every night.  On mental status examination, he was alert, calm, cooperative, his attention and concentration were normal, and his thought process and content were normal.  His judgment was good and his insight was fair.  His mood was depressed, irritable, angry, and anxious.  He was oriented to person, place, situation, and date.  Regarding his recent memory, he was forgetful at times.  

A subsequent VA Mental Health record dated in February 2016 noted that the Veteran had positive social supports (marriage, children, stable environment), positive personal traits (resiliency, help seeking), and future goals.  He did not have thoughts or plans of killing himself and did not have a homicidal/violence history/risk.  On mental status examination, he was oriented, dressed appropriately, cooperative, focused, calm, logical, realistic, self-aware, and understood likely outcomes of behavior.  His memory was grossly intact, his speech was normal his mood was normal, and his affect was consistent with his mood.  In March 2016, he denied any thoughts of harm to self or others.  

On May 2017 psychological evaluation, Dr. M.L.C. interviewed the Veteran and summarized his medical records.  The Veteran described having highly contested marriages with a great deal of arguments, domestic violence, physical assault, and extreme struggles with maintaining his basic capacity to function.  He indicated that he could be pushed easily to kill another individual and Dr. M.L.C. added that the medical record clearly reflected this level of volatility.  The Veteran described intense feelings of wanting to hurt other individuals both in basic day-to-day life, and more intensely while present in a job setting.  These feelings appeared to be triggered by frustration, irritability, anger, and any type of confrontation, even ones that were benign.  He described passive suicidal ideation, thoughts that people were out to get him, auditory hallucinations that have been commanding in nature, and steadily worsening symptomatology since his discharge in 2006.  

On mental status examination, his speech was flat in rate, tone, and volume.  He was intermittently tearful and his affect was restricted to the predominantly dysthymic range.  He had ongoing passive suicidal thoughts without plan and intent and intermittent homicidal ideation which, on occasion, have plan and intent when faced with individuals by whom he had felt threatened.  He described periods of dissociation where he could see, hear, and smell scenes as if he were back in the desert of Iraq.  He appeared to be generally cognitively intact, but had to be redirected due to struggles with focus and concentration.  

Dr. M.L.C. concluded that the Veteran's symptoms of PTSD completely prevented him from functioning in an occupational setting.  The evaluator reported that the Veteran was unpredictable, volatile, dangerous, threatening, and violent and has displayed these behaviors since 2006.  Dr. M.L.C. explained that the Veteran had brandished firearms for minor incidents, has been assaultive to other individuals as well as threatening, and dangerous.  He had added that this type of behavior would not be accepted in any type of occupational setting and no employer would hire an individual with this level of pervasive and severe mental illness.  Dr. M.L.C. stated that these overt symptoms were combined with the Veteran's insomnia, loss of focus and concentration, periods of dissociation, severe depression, and thoughts of suicide and the constellation of symptoms were unacceptable to any employer and, would not allow any individual to function appropriately in a work environment.  The Veteran's symptoms were described by the evaluator as severe and pervasive and affected all areas of his life.  He was incapable of appropriate occupational functioning and his social capacity was minimal.  He was estranged from his children, did not see his grandchildren, had been married four times and divorced three times, had no friends, and was incapable of reasonable and predictable interpersonal interactions.  He married for the fourth time recently, but this marriage was already in jeopardy.  Dr. M.L.C. found that the Veteran behaved in a fashion that was barely acceptable in basic societal structure let alone in the complex world of an occupational environment.  Dr. M.L.C. reported that the medical record was clear in describing the severity of the Veteran's symptoms and even the VA examinations described the severity of his symptomatology as highly intense, but erroneously concluded that he could function appropriately in a work environment.  Dr. M.L.C. added that there was no workplace that would accept an individual like the Veteran, and even therapeutic work environments would not accept individuals with this level of potential violence.  

The Board finds that a 70 percent rating is warranted because the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: avoidance behaviors; decreased interest/pleasure in activities; flat speech; anxiety; intrusive thoughts, sleep impairment; depression; suspiciousness; feelings of detachment and fatigue; restricted, dysthymic, and constricted affect; irritability; outbursts of anger; suicidal and homicidal ideations; exaggerated startle response; difficulty with concentration; anxious, irritable, distressed, and depressed mood; auditory and visual hallucinations; low frustration tolerance; interpersonal difficulties; aggressive behavior; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like settings; and struggles with maintaining his basic capacity to function.  See Mauerhan, 16 Vet. App. 436 (2002).

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been hospitalized or treated on an inpatient basis to establish suicidal ideation. Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id.  As applied, the suicidal and homicidal ideations found throughout the time period on appeal is sufficient to establish the suicidal and homicidal ideation symptom at a frequency and severity level consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Moreover, the Veteran's social impairment as demonstrated by impaired family relations, isolation, and avoidance, show that when viewed holistically, looking at both social AND occupational impairment and the Veteran's history of ongoing symptoms, the Veteran's disability picture more nearly approximates a severity level warranting the 70 percent rating. 

In this regard, the Board finds that the Veteran's symptoms do not reflect total occupational and social impairment.  During the appeal period, the Veteran has not had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran married his fiancé during the appeal period, spoke with his daughter and son, attended church, was friends with his neighbor and socialized with other veterans in his community.  Although, he has difficulty with establishing and maintaining relationships, the Veteran does have relationships with others, albeit impaired. 

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  The Veteran's GAF scores have ranged from 48 to 65.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the Veteran's GAF scores have fluctuated over time, his lowest score of 48- is consistent with that contemplated by the assigned 70 percent rating.  See June 2012 VA Mental Health treatment records.  In fact, the Veteran has also received GAF scores that would indicate only mild or moderate symptomatology.  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a rating of 70 percent, but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

III.  TDIU

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Throughout the relevant appeal period from April 2, 2010, the Veteran has been service connected for PTSD, rated as 70 percent disabling as awarded by the Board in this decision.  Additionally, the Veteran is service-connected for left shoulder degenerative joint disease, rated as 20 percent disabling; cervical spine degenerative disc disease, rated as 20 percent disabling; lumbar spine degenerative disc disease, currently rated as 10 percent disabling; and right shoulder degenerative joint disease, rated as 20 percent disabling from December 12, 2006 and 10 percent disabling from July 27, 2010.   As such, he meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

The Veteran's application for increased compensation based on unemployability shows he has a high school education.  He was employed as a bus driver and from November 2004 through December 2006, he was on active duty.  

The record reflects that the Veteran was awarded SSA disability benefits in June 2009, related, in part, due to a back degenerative disc disease and anxiety disabilities with a date of disability onset as December 11, 2006.  

On July 2010 VA examination, the Veteran reported that he was unemployed due to the effects of his mental disorder, more specifically, that he exhibited low frustration and tolerance to stress and had poor tolerance to occupational stressors.  The examiner determined that the disturbance caused clinically significant distress or impairment in occupational functioning.  Regarding work, the examiner added that the Veteran had aggressive behavior with loss of work and was unable to hold a job.

On an employment capabilities form received in September 2010, a Vocational Rehabilitation Counselor and a physician indicated that in an 8-hour day, the Veteran could interact with people 0-2 hours at a time for 0-2 total hours during the day.  In regards to the Veteran's tolerance to stress, they reported that the Veteran had moderate difficulty in social and occupational functioning (as evaluated per GAF scores in the mental health clinic).  In regards to the Veteran's ability to concentrate and focus on detailed information, they reported that the Veteran exhibited moderate difficulty due to mental health conditions/problems and medical conditions.  In regards to the Veteran's rehabilitation towards suitable employment, they determined that the Veteran was unemployable due to multiple medical and psychiatric conditions as well as medications.  As a result of these findings in September 2010, the Veteran's counselor determined that it was not feasible for the Veteran to benefit from a program designed for him to return to gainful employment.     

On January 2011 VA examination, the Veteran indicated that his lower back disability caused decreased mobility, problems with lifting and carrying, difficulty with reaching and pain.  He stated that his lower back condition severely affected his performance of usual daily activities.  The examiner stated that there was insufficient objective evidence to warrant an opinion on employability.  

On July 2011 VA PTSD examination, the Veteran reported that he has not worked because he did not handle his depression well and he was aggressive on the job.  He also indicated that his anger and depression reactions were not appreciated on the job.  

On May 2017 psychiatric evaluation report, Dr. M.L.C. concluded that the Veteran's symptoms of PTSD completely prevented him from functioning in an occupational setting.  The evaluator reported that the Veteran was unpredictable, volatile, dangerous, threatening, and violent.  Dr. M.L.C. stated that these overt symptoms were combined with the Veteran's insomnia, loss of focus and concentration, periods of dissociation, severe depression, and thoughts of suicide and the constellation of symptoms were unacceptable to any employer and, would not allow any individual to function appropriately in a work environment.

Based on the above evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to follow or secure substantially gainful employment for the appeal period beginning April 2, 2010.  The benefit sought on appeal is granted.

IV.  Left Shoulder Disability

In an Appellant's Brief received on June 6, 2017, the Veteran's attorney indicated that the Veteran wished with withdraw "his claim of entitlement to a schedular rating over 20 percent for degenerative joint disease of the left shoulder with impingement syndrome." 
   
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this issue from his appeal.  Therefore there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an increased rating for degenerative joint disease left shoulder with impingement syndrome, and it is dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for degenerative joint disease left shoulder with impingement syndrome is dismissed.

An initial disability rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to a TDIU is granted for the appeal period beginning April 2, 2010.


REMAND

On review of the record, private treatment records reveal that since his back was last examined by VA in January 2011, the Veteran injured his back in a motor vehicle accident in November 2012, subsequently was treated with injections in his back in January and February 2013, underwent bilateral L3 though S1 hemilaminectomy and foraminotomy and right-sided discectomy in August 2013, as well as a L3 through S1 hemilaminectomy and foraminotomy, and right-sided L3 through 4 discectomy in October 2014.  In March 2017, he required an L5-S1 transforaminal lumbar interbody fusion with wide decompressive laminectomy and facetectomy of the segment suggesting an increased in severity in his back symptoms.  A remand is necessary in order to afford the Veteran another VA examination or examinations that accurately assess the current severity of his lumbar spine disabilities.  Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic 
claims file any outstanding VA treatment records dated since March 2016 relevant to his claim remaining on appeal.  All reasonable attempts should be made to obtain such records.  

2.  Schedule the Veteran for VA examination to determine the manifestations and current level of severity of his service-connected degenerative disc disease with spondylosis of the lumbar spine.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  Based on the examination and review of the record, the examiner should address the following: 
(a) Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b) Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c) If the disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  

A complete medical rationale for all opinions expressed must be provided.

3.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


